Title: To George Washington from Maryland Officers, 12 August 1778
From: Maryland Officers
To: Washington, George


          Letter not found: from Maryland officers, 12 Aug. 1778. On 13
            Aug., GW’s secretary James McHenry wrote to Col. John Gunby and other Maryland officers:
            “Colonel Price has been transmitted a copy of the charges against him in your letter to
            his Excellency of yesterday that he may prepare for tryal. When the evidence you think
            necessary to carry on the prosecution are collected, you will be pleased to signify it
            in order that this affair may be finally determined” (DLC:GW).
        